
	
		II
		110th CONGRESS
		1st Session
		S. 292
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Nelson of Florida
			 (for himself, Ms. Landrieu,
			 Mr. Lott, Mr.
			 Vitter, and Mr. Cochran)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a bipartisan commission on
		  insurance reform.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on Catastrophic Disaster
			 Risk and Insurance Act of 2007.
		2.FindingsCongress finds the following:
			(1)Hurricanes Katrina, Rita, and Wilma, which
			 struck the United States in 2005, caused over $200 billion in total economic
			 losses, including insured and uninsured losses.
			(2)Although private sector insurance is
			 currently available to spread some catastrophe-related losses throughout the
			 Nation and internationally, most experts believe there will be significant
			 insurance and reinsurance shortages, resulting in dramatic rate increases for
			 consumers and businesses, and the unavailability of catastrophe
			 insurance.
			(3)The Federal Government has provided and
			 will continue to provide billions of dollars and resources to pay for losses
			 from catastrophes, including hurricanes, volcanic eruptions, tsunamis,
			 tornados, and other disasters, at huge costs to American taxpayers.
			(4)The Federal Government has a critical
			 interest in ensuring appropriate and fiscally responsible risk management of
			 catastrophes. Mortgages require reliable property insurance, and the
			 unavailability of reliable property insurance would make most real estate
			 transactions impossible. In addition, the public health, safety, and welfare
			 demand that structures damaged or destroyed in a catastrophe be reconstructed
			 as soon as possible. Therefore, the inability of the private sector insurance
			 and reinsurance markets to maintain sufficient capacity to enable Americans to
			 obtain property insurance coverage in the private sector endangers the national
			 economy and the public health, safety, and welfare.
			(5)Multiple proposals have been introduced in
			 the United States Congress over the past decade to address catastrophic risk
			 insurance, including the creation of a national catastrophic reinsurance fund
			 and the revision of the Federal tax code to allow insurers to use tax-deferred
			 catastrophe funds, yet Congress has failed to act on any of these
			 proposals.
			(6)To the extent the United States faces high
			 risks from catastrophe exposure, essential technical information on financial
			 structures and innovations in the catastrophe insurance market is
			 needed.
			(7)The most efficient and effective approach
			 to assessing the catastrophe insurance problem in the public policy context is
			 to establish a bipartisan commission of experts to study the management of
			 catastrophic disaster risk, and to require such commission to timely report its
			 recommendations to Congress so that Congress can quickly craft a solution to
			 protect the American people.
			3.EstablishmentThere is established a bipartisan Commission
			 on Catastrophic Disaster Risk and Insurance (in this Act referred to as the
			 Commission).
		4.Membership
			(a)MembersThe Commission shall be composed of the
			 following:
				(1)The Director of the Federal Emergency
			 Management Agency or a designee of the Director.
				(2)The Administrator of the National Oceanic
			 and Atmospheric Administration or a designee of the Administrator.
				(3)12 additional members or their designees of
			 whom one shall be—
					(A)a representative of a consumer
			 group;
					(B)a representative of a primary insurance
			 company;
					(C)a representative of a reinsurance
			 company;
					(D)an independent insurance agent with
			 experience in writing property and casualty insurance policies;
					(E)a State insurance regulator;
					(F)a State emergency operations
			 official;
					(G)a scientist;
					(H)a faculty member of an accredited
			 university with experience in risk management;
					(I)a member of nationally recognized think
			 tank with experience in risk management;
					(J)a homebuilder with experience in structural
			 engineering;
					(K)a mortgage lender; and
					(L)a nationally recognized expert in antitrust
			 law.
					(b)Manner of
			 appointment
				(1)In
			 generalAny member of the
			 Commission described under subsection (a)(3) shall be appointed only upon
			 unanimous agreement of—
					(A)the majority leader of the Senate;
					(B)the minority leader of the Senate;
					(C)the Speaker of the House of
			 Representatives; and
					(D)the minority leader of the House of
			 Representatives.
					(2)ConsultationIn making any appointment under paragraph
			 (1), each individual described in paragraph (1) shall consult with the
			 President.
				(c)Eligibility
			 limitationExcept as provided
			 in subsection (a), no member or officer of the Congress, or other member or
			 officer of the Executive Branch of the United States Government or any State
			 government may be appointed to be a member of the Commission.
			(d)Period of
			 appointment
				(1)In
			 generalEach member of the
			 Commission shall be appointed for the life of the Commission.
				(2)VacanciesA vacancy on the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment was made.
				(e)Quorum
				(1)MajorityA majority of the members of the Commission
			 shall constitute a quorum, but a lesser number may hold hearings.
				(2)Approval
			 actionsAll recommendations
			 and reports of the Commission required by this Act shall be approved only by a
			 majority vote of a quorum of the Commission.
				(f)ChairpersonThe majority leader of the Senate, the
			 minority leader of the Senate, the Speaker of the House of Representatives, and
			 the minority leader of the House of Representatives shall jointly select 1
			 member appointed pursuant to subsection (a) to serve as the Chairperson of the
			 Commission.
			(g)MeetingsThe Council shall meet at the call of its
			 Chairperson or a majority of its members at any time.
			5.Duties of the
			 CommissionThe Commission
			 shall—
			(1)assess—
				(A)the condition of the property and casualty
			 insurance and reinsurance markets in the aftermath of Hurricanes Katrina, Rita,
			 and Wilma in 2005, and the 4 major hurricanes that struck the United States in
			 2004; and
				(B)the ongoing exposure of the United States
			 to earthquakes, volcanic eruptions, tsunamis, and floods; and
				(2)recommend and report, as required under
			 section 6, any necessary legislative and regulatory changes that will—
				(A)improve the domestic and international
			 financial health and competitiveness of such markets; and
				(B)assure consumers of the—
					(i)availability of adequate insurance coverage
			 when an insured event occurs; and
					(ii)best possible range of insurance products
			 at competitive prices.
					6.Report
			(a)In
			 generalNot later than 90
			 days after the appointment of Commission members under section 4, the
			 Commission shall submit to the President and the Congress a final report
			 containing a detailed statement of its findings, together with any
			 recommendations for legislation or administrative action that the Commission
			 considers appropriate, in accordance with the requirements of section 5.
			(b)ConsiderationsIn developing any recommendations under
			 subsection (a), the Commission shall consider—
				(1)the catastrophic insurance and reinsurance
			 market structures and the relevant commercial practices in such insurance
			 industries in providing insurance protection to different sectors of the
			 American population;
				(2)the constraints and opportunities in
			 implementing a catastrophic insurance system that can resolve key obstacles
			 currently impeding broader implementation of catastrophe risk management and
			 financing with insurance;
				(3)methods to improve risk underwriting
			 practices, including—
					(A)analysis of modalities of risk transfer for
			 potential financial losses;
					(B)assessment of private securitization of
			 insurances risks;
					(C)private-public partnerships to increase
			 insurance capacity in constrained markets; and
					(D)the financial feasibility and
			 sustainability of a national catastrophe pool or regional catastrophe pools
			 designed to provide adequate insurance coverage and increased underwriting
			 capacity to insurers and reinsurers;
					(4)approaches for implementing a public
			 insurance scheme for low-income communities, in order to promote risk reduction
			 and explicit insurance coverage in such communities;
				(5)methods to strengthen insurance regulatory
			 requirements and supervision of such requirements, including solvency for
			 catastrophic risk reserves;
				(6)methods to promote public insurance
			 policies linked to programs for loss reduction in the uninsured sectors of the
			 American population;
				(7)methods to strengthen the risk assessment
			 and enforcement of structural mitigation and vulnerability reduction measures,
			 such as zoning and building code compliance;
				(8)the appropriate role for the Federal
			 Government in stabilizing the property and casualty insurance and reinsurance
			 markets, with an analysis—
					(A)of options such as—
						(i)a reinsurance mechanism;
						(ii)the modernization of Federal taxation
			 policies; and
						(iii)an insurance of last resort
			 mechanism; and
						(B)how to fund such options; and
					(9)the merits of 3 principle legislative
			 proposals introduced in the 109th Congress, namely:
					(A)The creation of a Federal catastrophe fund
			 to act as a backup to State catastrophe funds (S. 3117);
					(B)Tax-deferred catastrophe accounts for
			 insurers (S. 3115); and
					(C)Tax-free catastrophe accounts for
			 policyholders (S. 3116).
					7.Powers of the
			 Commission
			(a)HearingsThe Commission or, at the direction of the
			 Commission, any subcommittee or member of the Commission, may, for the purpose
			 of carrying out this Act—
				(1)hold such public hearings in such cities
			 and countries, sit and act at such times and places, take such testimony,
			 receive such evidence, and administer such oaths or affirmations as the
			 Commission or such subcommittee or member considers advisable; and
				(2)require, by subpoena or otherwise, the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, documents, tapes, and materials as
			 the Commission or such subcommittee or member considers advisable.
				(b)Issuance and
			 enforcement of subpoenas
				(1)IssuanceSubpoenas issued under subsection (a) shall
			 bear the signature of the Chairperson of the Commission and shall be served by
			 any person or class of persons designated by the Chairperson for that
			 purpose.
				(2)EnforcementIn the case of contumacy or failure to obey
			 a subpoena issued under subsection (a), the United States district court for
			 the judicial district in which the subpoenaed person resides, is served, or may
			 be found may issue an order requiring such person to appear at any designated
			 place to testify or to produce documentary or other evidence. Any failure to
			 obey the order of the court may be punished by the court as a contempt of that
			 court.
				(3)Confidentiality
					(A)In
			 generalInformation obtained
			 under a subpoena issued under subsection (a) which is deemed confidential, or
			 with reference to which a request for confidential treatment is made by the
			 person furnishing such information—
						(i)shall be exempt from disclosure under
			 section 552 of title 5, United States Code; and
						(ii)shall not be published or disclosed unless
			 the Commission determines that the withholding of such information is contrary
			 to the interest of the United States.
						(B)ExceptionThe requirements of subparagraph (A) shall
			 not apply to the publication or disclosure of any data aggregated in a manner
			 that ensures protection of the identity of the person furnishing such
			 data.
					(c)Authority of
			 members or agents of the CommissionAny member or agent of the Commission may,
			 if authorized by the Commission, take any action which the Commission is
			 authorized to take by this Act.
			(d)Obtaining
			 official data
				(1)AuthorityNotwithstanding any provision of section
			 552a of title 5, United States Code, the Commission may secure directly from
			 any department or agency of the United States any information necessary to
			 enable the Commission to carry out the purposes of this Act.
				(2)ProcedureUpon request of the Chairperson of the
			 Commission, the head of that department or agency shall furnish the information
			 requested to the Commission.
				(e)Postal
			 servicesThe Commission may
			 use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.
			(f)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, any administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(g)Gifts
				(1)In
			 generalThe Commission may
			 accept, use, and dispose of gifts or donations of services or property.
				(2)RegulationsThe Commission shall adopt internal
			 regulations governing the receipt of gifts or donations of services or property
			 similar to those described in part 2601 of title 5, Code of Federal
			 Regulations.
				8.Commission personnel
			 matters
			(a)Compensation of
			 membersEach member of the
			 Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for GS–18 of the General Schedule under section 5332 of title 5,
			 United States Code, for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission. All
			 members of the Commission who are officers or employees of the United States
			 shall serve without compensation in addition to that received for their
			 services as officers or employees of the United States.
			(b)Travel
			 expensesThe members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under subchapter I
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
			(c)SubcommitteesThe Commission may establish subcommittees
			 and appoint persons to such subcommittees as the Commission considers
			 appropriate.
			(d)StaffSubject to such policies as the Commission
			 may prescribe, the Chairperson of the Commission may appoint and fix the pay of
			 such additional personnel as the Chairperson considers appropriate to carry out
			 the duties of the Commission.
			(e)Applicability
			 of certain civil service lawsSubcommittee members and staff of the
			 Commission may be—
				(1)appointed without regard to the provisions
			 of title 5, United States Code, governing appointments in the competitive
			 service; and
				(2)paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of that title relating to
			 classification and General Schedule pay rates, except that an individual so
			 appointed may not receive pay in excess of the annual rate of basic pay
			 prescribed for GS–18 of the General Schedule under section 5332 of that
			 title.
				(f)Experts and
			 consultantsIn carrying out
			 its objectives, the Commission may procure temporary and intermittent services
			 of consultants and experts under section 3109(b) of title 5, United States
			 Code, at rates for individuals which do not exceed the daily equivalent of the
			 annual rate of basic pay prescribed for GS–18 of the General Schedule under
			 section 5332 of that title.
			(g)Detail of
			 government employeesUpon
			 request of the Chairperson of the Commission, any Federal Government employee
			 may be detailed to the Commission to assist in carrying out the duties of the
			 Commission—
				(1)on a reimbursable basis; and
				(2)such detail shall be without interruption
			 or loss of civil service status or privilege.
				9.TerminationThe Commission shall terminate 60 days after
			 the date on which the Commission submits its report under section 6.
		10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 to carry out the purposes of this
			 Act.
		
